Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/22 has been entered.
Status of Claims
Applicant’s reply filed on 1/19/22 is acknowledged.  Claim 21 was canceled.  Claims 1-20 are pending and are under examination.
Response to Reply
Claim Objections
In light of applicant’s claim amendments, the prior objection is withdrawn. 
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn except for the following below, and new rejections follow. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 are rejected because “wherein the valve and intermediate sections are distributed along said at least one common outlet channel in a flow direction of the at least one common outlet channel” is unclear.  How does “in a flow direction” structurally define the positioning of the valve and intermediate sections along the common outlet channel?
Claims 1, 15, and 20 are rejected because “valve sections” is unclear.  What are the function(s) of the valve sections? The specification does not appear to indicate the function(s) of the valve sections. 
Claims 1, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what is the structural relationship between the plurality of valves and the valve sections?  While the claims recite that each valve and valve section are adjacent to each other, the claims and specification do not provide the structural relationship between these two limitations.  Do these two limitations structurally and/or functionally interact with each other?


The prior rejection of claim 6 is maintained because it is unclear how the claim language, “when the deflectable member is pressed against the valve separating wall portion, fluid communication between the valve inlet orifice and valve outlet orifice of the valve is prevented,” structurally further defines the claimed invention, which is directed to a device (e.g., apparatus).  For examination purposes, the claim language will be given the appropriate weight and interpreted as intended use and/or functional claim language.  
The prior rejection of claim 8 is maintained because the claim language, "wherein the valve outlet orifice has a smaller surface area projecting onto the deflectable member than a surface area projected by the valve inlet orifice on the deflectable member” comprise relative terms which render the claim indefinite.  The terms in the rejected claim language are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, it is 
The prior rejection of claim 12 is maintained because the scope of the claim is unclear.  It is unclear how the claimed channel is connected to a fluid, a supply of a washing solution.  Is the supply contained in a channel or chamber?  For examination purposes, the claim language will be given the appropriate weight and interpreted as intended use and/or functional claim language.  
The prior rejection of claim 13 is maintained because it is unclear whether “reagent lines” are intended to be positively claimed because they are claimed in the “configured to” claim language. For examination purposes, the reagent lines will be given the appropriate weight and interpreted as intended use and/or functional claim language.  
Claim 19 is rejected because “a plurality of valves  . . . , switchable between a valve closed position in which fluid communication between the inlet channel and outlet channel is closed” is unclear.  It cannot be determined whether the claim language after the comma pertains to the plurality of valves.  If it does, then applicant should recite, “and each plurality of valves is” after the comma. 
Claim Interpretation
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly 
Prior Art Rejections
In light of applicant’s claim amendments, the prior art rejections are withdrawn, and new rejections follow. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (“Amin,” US Pub. No. 2012/0136492, newly cited) in view of Chuang et al. (“Chuang,” US Pub. No. 2011/0233446, newly cited). 
As to claims 1, 15, and 19, Amin discloses a microfluidic network device (e.g., [0012] et seq.) comprising: a base portion (e.g., lower layer, [0071] et seq.) comprising a plurality of microfluidic inlet channels (e.g., inlet channels 21-27) and at least one common outlet channel (e.g., combination of channel portions from valves 30, main channel, sensing position, and/or at least one of the liquid outlet channels 61-63), and a plurality of valves (e.g., valves 30 at ends of inlet channels 21-27) interconnecting an outlet end of each of said plurality of inlet channels to said at least one common outlet channel, wherein each valve of the plurality of valves is associated with one of the plurality of inlet channels (see e.g., fig. 1 et seq.) and each valve of the plurality of valves is configured to have a valve closed position in which fluid communication between the associated one of the plurality of inlet channels and the at least one common outlet channel is closed, and a valve open position in which fluid 
With regard to claims 1 and 15, while Amin discloses valves configured to open and close, and a PDMS membrane configured to allow air to escape through the membrane at locations 205 while blocking the passage of liquids at these locations in e.g., [0071] et seq., Amin does not specifically disclose the PDMS membrane is associated with the valves.  Chuang discloses in e.g., [0011] et seq., a microfluidic 
As to claim 2, see e.g., a plurality of liquid storage reservoirs/sources 11-17 connected to a plurality of inlet channels 21-27 in [0044] of Amin. 
As to claim 4, see e.g., fig. 1 of Amin.
As to claims 5-10, see Chuang above.  
As to claims 11, see Chuang above, and [0046] et seq. of Amin. 
As to claim 12, see [0044] et seq. of Amin.
As to claim 13, see e.g., mixing loops 44 and 48 of Amin in [0044] et seq.
As to claim 14 and 16-17, see e.g., pump 42 in [0046] et seq. of Amin. 
As to claim 18, see e.g., [0044] et seq. of Amin. 
As to claim 20, see claim 1 above. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Chuang, as applied to claim 1 above, and further in view of Gao et al. (“Gao,” US Pub. No. 2007/0267335, newly cited)
See Amin and Chuang supra.
As to claim 3, while Amin’s outlet ends are offset, Amin does not specifically disclose the common outlet channel extends along an oscillating path.  Gao discloses in fig. 1, an oscillating path.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have a particular channel configuration to remove bubbles (e.g., [0087] of Gao).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new grounds of rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



3/22/2022